DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9 is/are rejected under 35 U.S.C. 102 (a1) as being unpatentable over Kouno US 2016/0133597.
Regarding claim 1, Kouno shows in fig.9-23, a semiconductor module comprising: two switching elements [0011](70,75)(10) each including a first main electrode (20 or 80,85) formed on one surface side, and a second main electrode (30 or 81,83) and a gate electrode (10a or contact connected to 71g) formed on a rear surface side opposite to the one surface side, disposed side by side in such a manner that the respective one surfaces are disposed on a same side (See fig.17), and connected in 
Regarding claim 2, Kouno shows in fig.9-23, a semiconductor module wherein the two first main terminals (2, 30 or 80, 85, 81, 83) and the first conductor plate (31) are provided integrally [0043, 0080]. 
Regarding claim 3, Kouno shows in fig.9-23, a semiconductor module wherein the second main terminal (2, 30 or 80, 85, 81, 83) and the second conductor plate are provided integrally [0043, 0080]. 
Regarding claim 6, Kouno shows in fig.9-23, a semiconductor module comprising: two switching elements (70,75,10) each including a first main electrode (20,80,85) formed on one surface side, and a second main electrode (30 or 81,83)  and a gate electrode (10a or contact connected to 71g) formed on a rear surface side opposite to the one surface side, disposed side by side in such a manner that the 
Regarding claim 9, Kouno shows in fig.9-23, a semiconductor module comprising: two switching elements (70,75,10) including a gate electrode (10a or contact connected to 71g), and a first main electrode (20,80,85) and a second main electrode (30 or 81,83)  through which a main current flows (fig.10 shows the current floor); a first main terminal (20,80,85) and a second main terminal (30 or 81,83)  serving as external connection terminals; a first conductor portion (31) to which the first main terminal is coupled and both the first main electrodes of the two switching elements are electrically connected; and a second conductor (21) portion to which the second main terminal (30 or 81,83)  is coupled and both the second main electrodes of the two switching elements (70,75,10) are electrically connected, wherein a first coupling 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5,7,8,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouno.
Regarding claims 4,7,10, Kouno shows in fig.9-23, a semiconductor module further comprising a first current path [0007] (fig.10,11 shows a current path) formed between each of the first main electrodes  (20 or 80,85) and each of the first main terminals (20,80,85), and a second current path [0011,0050,0067](several current path are disclosed) formed between each of the second main electrodes and the second main terminal, serving as current paths[0050,0067] between the first main terminals and the second main terminal through each of the switching elements, wherein when a self-inductance [0050,0051](Lo,Lg) of an arbitrary current path, which is the second current path of any of the switching elements (70,75,10) is denoted as Lsn, a mutual inductance [0050,0051] of the arbitrary current path and other current paths except for the arbitrary current path is denoted as Mn, and a sum of Lsn and Mn is denoted as Ln, the switching elements and the current paths are disposed in such a manner that Ln of each of the switching elements is equal to each other [0051] (mutual current and inductance). 
As for as the current path and it’s flow in the device, the examiner point that both devices have a similar structure and a similar current path and inductance, therefore could operate in the same manner. Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. 

As for as the current path and it’s flow in the device, the examiner point that both devices have a similar structure and a similar current path and inductance, therefore could operate in the same manner. Labels, statements of intended use, or functional language do not structurally distinguish claims over prior art. The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01. 
Pertinent art
Kadoguchi US 2014/0035112 and Kouno US 2016/0133597 discloses the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813